MEMORANDUM **
Felix C. Rodriguez and Kenneth Ntim appeal from the district court’s judgment dismissing their federal and state law disability discrimination claims. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Get Outdoors II, LLC v. City of San Diego, 506 F.3d 886, 890 (9th Cir.2007). We affirm in part, vacate in part, and remand.
Appellants do not challenge the district court’s bases for dismissing their claims, but only the dismissal of their state law claims with prejudice.
We vacate the judgment to the extent it dismisses the state law claims with prejudice, and remand for the sole purpose of dismissing those claims without prejudice. See Herman Family Revocable Trust v. Teddy Bear, 254 F.3d 802, 805-07 (9th Cir.2001) (explaining that if the federal claim is dismissed for lack of subject matter jurisdiction, a district court has no discretion to retain the supplemental claims for adjudication, and must dismiss the state law claims without prejudice).
The parties shall bear their own costs on appeal.
AFFIRMED in part, VACATED in part, and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.